          Case 1:20-cr-00151-NONE-SKO Document 40 Filed 04/19/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00151-NONE-SKO

12                                Plaintiff,
                                                        STIPULATION TO CONTINUE STATUS
13                          v.                          CONFERENCE AND REGARDING
                                                        EXCLUDABLE TIME PERIODS UNDER SPEEDY
14   JOSE FERNANDO GOMEZ-MOREIRA,                       TRIAL ACT; FINDINGS AND ORDER

15                                Defendant.

16

17          This case was previously scheduled for a status conference on April 21, 2021. On May 13, 2020,

18 this Court issued General Order 618, which indefinitely continues the prior suspension of all jury trials

19 in the Eastern District of California and the prior courthouse closures as set forth in General Order 617.

20 These and previous General Orders were entered to address public health concerns related to COVID-

21 19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

27 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00151-NONE-SKO Document 40 Filed 04/19/21 Page 2 of 4


 1   orally or in writing”).

 2           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3   and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 4   justice continuances are excludable only if “the judge granted such continuance on the basis of his

 5   findings that the ends of justice served by taking such action outweigh the best interest of the public and

 6   the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 7   unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 8   the ends of justice served by the granting of such continuance outweigh the best interests of the public

 9   and the defendant in a speedy trial.” Id.

10           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11   T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12   natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13   circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19           In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

21 justice exception, § 3161(h)(7) (Local Code T4).

22                                               STIPULATION

23           Plaintiff United States of America, by and through its counsel of record, and defendants, by and

24 through their counsels of record, hereby stipulate as follows.

25           1.      This case was previously set for a status conference on April 21, 2021.

26           2.      By this stipulation, the parties now move to continue the status conference until May 19,

27 2021, and to exclude time between April 21, 2021 and May 19, 2021, under Local Code T4.

28           3.      The parties agree and stipulate, and request that the Court find the following:

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00151-NONE-SKO Document 40 Filed 04/19/21 Page 3 of 4


 1                 a)      The government has represented that the discovery associated with this case has

 2          been either produced directly to counsel and/or made available for inspection and copying,

 3          including an additional recording, which it recently helped counsel for defendant obtain.

 4                 b)      Counsel for defendant desires additional time to review discovery and consult

 5          with his client about a possible resolution in this case.

 6                 c)      Counsel for defendant believes that failure to grant the above-requested

 7          continuance would deny him the reasonable time necessary for effective preparation, taking into

 8          account the exercise of due diligence.

 9                 d)      The government does not object to the continuance.

10                 e)      Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14          et seq., within which trial must commence, the time period of April 21, 2021 to May 19, 2021,

15          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

16          because it results from a continuance granted by the Court at defendant’s request on the basis of

17          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

18          of the public and the defendant in a speedy trial.

19          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

20 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

21 must commence.

22          IT IS SO STIPULATED.

23

24
      Dated: April 14, 2021                                    PHILLIP A. TALBERT
25                                                             Acting United States Attorney
26
                                                               /s/ LAURA D. WITHERS
27                                                             LAURA D. WITHERS
                                                               Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:20-cr-00151-NONE-SKO Document 40 Filed 04/19/21 Page 4 of 4


 1   Dated: April 14, 2021                         /s/ Benjamin Gerson
                                                   BENJAMIN GERSON
 2                                                 Counsel for Defendant
                                                   JOSE FERNANDO GOMEZ-
 3                                                 MOREIRA
 4

 5                                     FINDINGS AND ORDER
 6

 7        IT IS SO FOUND AND ORDERED this ____
                                           16thday of ___________,
                                                       April       _____.
                                                                   2021

 8

 9                                            THE HONORABLE SHEILA K. OBERTO
                                              UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME     4
     PERIODS UNDER SPEEDY TRIAL ACT
